United States Court of Appeals
                      For the First Circuit


No. 19-1983

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                            RYAN MUMME,

                       Defendant, Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE

         [Hon. Nancy Torresen, Chief U.S. District Judge]


                              Before

                 Lynch and Barron, Circuit Judges,
                  and Burroughs,* District Judge.


     Mary E. Davis, by appointment of the Court, with whom Davis
& Davis was on brief, for appellant.
     Benjamin M. Block, Assistant United States Attorney, with
whom Halsey B. Frank, United States Attorney, was on brief, for
appellee.


                         January 13, 2021




     *   Of the District of Massachusetts, sitting by designation.
               LYNCH,       Circuit       Judge.      Ryan     Mumme   ("Mumme")     was

convicted of possession of child pornography in violation of 18

U.S.C. §§ 2252A(a)(5)(B), 2252A(b)(2), and 2256(8)(A), and was

sentenced to ninety-six months' imprisonment to be followed by

lifetime supervised release.                  He appeals the district court's

denial of his motion to suppress statements made to investigating

officers at his home and the evidence derived from the consensual

seizure    of        his     computer.         He     argues    that   the     officers

unconstitutionally coerced his consent to the seizure of his

computer and questioned him within the curtilage of his home.                        He

also appeals the denial of his renewed motion to withdraw his

guilty plea, arguing that the district court erroneously failed to

hold an evidentiary hearing on his claim of ineffective assistance

of counsel.         Finding no error, we affirm.

                                     I.     Background

A.     Facts

               In     March        2015,     agents     from     Homeland      Security

Investigations            ("HSI")   informed       Maine   State    Police   Detective

Christopher Tupper ("Det. Tupper") that they had evidence showing

that   Mumme        had    wired    more    than    $16,000    to   accounts    in   the

Philippines and Russia from November 2010 to March 2015, including

at least one payment to an individual in the Philippines suspected

of producing child pornography.                Electronic payment records showed




                                            - 2 -
that Mumme used the email address "dexter.rick@yahoo.com" to make

these payments on all but one occasion.

             On August 31, 2015, Det. Tupper, HSI Special Agent

Gregory Kelly ("Agent Kelly"), and HSI Special Agent Chase Ossinger

("Agent Ossinger") traveled to Mumme's home in Eastport, Maine, to

try to interview him about these suspicious transactions.1       The

officers drove two unmarked cars and wore plain clothes.        Det.

Tupper wore a recording device that remained on throughout the

ensuing encounter.

             Mumme's home is located at the corner of a paved road

and a dirt road.     The paved road runs along one side of the home

and the home is located directly next to the paved road.       There

are other homes also located along that road.    The dirt road comes

off the paved road and ends in a dead-end in a grassy field past

Mumme's home.     The home is set back a short distance off the dirt

road and the front door is located on the dirt-road side of the

home.       Trees and bushes surround the home on several sides,

including along the dirt road, directly behind the house, and on

the side of the house where the field is located.      The field is

situated beyond the trees and bushes directly next to the house.

Across the dirt road from Mumme's home is another residence which



        1 They were accompanied by a civilian computer forensics
analyst with the Maine State Police, who remained in Det. Tupper's
vehicle and did not participate in any of the questioning.


                                 - 3 -
is not surrounded by any trees or foliage.          The grassy field at

the end of the dirt road is also surrounded by a denser growth of

trees and foliage on several sides.        Although there is no evidence

that the field would be visible from several sides because of the

surrounding trees and Mumme's home, the field is completely visible

from the end of the dirt road, and it is also visible from at least

some portion of the paved road that runs past Mumme's home as well

as from the adjacent property.          There was no fence surrounding

that side of the field or any other enclosure on the property that

would have shielded the field from public view, nor were there any

signs posted against trespassing.          There was no fence around the

property and there was no impediment to public access to the dirt

road, which the officers believed to be a public road.2

            The officers parked along the side of the dirt road near

a recreational vehicle ("RV") which was parked on the lawn next to

Mumme's house.       Beyond where the RV was parked was the end of the

dirt road and the field.       Det. Tupper walked on a path through the

bushes to the front door and knocked, but no one answered.           A man

then approached the officers from the direction of the RV.              He

identified himself as Chris Mumme and told them he was the father

of   Ryan   Mumme,    the   defendant   here.   Mumme's   father   further

identified himself as a former law enforcement officer and tried


      2   There is no evidence establishing that the dirt road was
private property owned by Mumme or his father.


                                   - 4 -
to get the officers to leave without speaking to his son.           He also

told the officers that he owned the property.

           While the officers were speaking with Mumme's father,

Mumme drove past them on the dirt road and parked in the field

about twenty yards beyond the house and the RV.          Det. Tupper told

Mumme's father that they wanted to speak with Mumme and that they

had   information   that   Mumme   had     purchased   child   pornography.

Mumme's father tried to convince the officers to allow him to go

speak to Mumme first to "see what he knows" because he wanted "to

make sure that [Mumme] is not going to get into trouble."           He also

offered to contact the officers later.          Det. Tupper told Mumme's

father that Mumme is "an adult, you can't invoke his rights . . .

and we can just go around you."      Det. Tupper also stated that they

had driven all the way from Bangor and were going to talk to Mumme.

He said "[w]e're trying to do this low key . . . and professional."

Mumme's father stated "he's not going to incriminate himself that's

for damn sure you know that" and "if you have information I'd like

to see it or he'd like to see it."           Det. Tupper responded "[a]t

this point, I'm going to ask you not to hinder our investigation

and I'm gonna go talk to Ryan."     As Det. Tupper walked past Mumme's

father towards the defendant, he yelled back over his shoulder,

"[d]on't hinder."

           Agents Kelly and Ossinger remained with Mumme's father.

At some point, Mumme's father told the agents that they needed a


                                   - 5 -
warrant to be standing where they were.          The agents responded that

they were standing on a public road where they had a right to be

as much as any other private individual who could access the road.

The agents believed that the dirt road was public because it was

accessible from multiple properties, and Mumme's father did not

assert that he owned the dirt road or tell the officers that they

were trespassing or to get off his property.                The agents never

physically restrained Mumme's father, nor did they raise their

voices to him or attempt to intimidate him. Indeed, Mumme's father

was allowed to go in and out of the RV several times while Mumme

was being questioned.        Mumme's father never yelled to or attempted

to go over and speak with Mumme while the officers were talking to

Mumme.

             After walking past the father, Det. Tupper approached

Mumme, who was standing near the back of his truck in the grassy

field.     Det. Tupper stood several feet away from Mumme while they

spoke.     Det. Tupper informed Mumme that the officers had evidence

that Mumme had sent money to a person in the Philippines who

trafficked in live sex shows involving children.              Mumme admitted

to having paid for live sex videos but denied that the videos

involved    children.        He    also   admitted   to   having   seen   child

pornography online.     He stated that, about a month or two before,

a   pixelated   image   of    an    approximately    thirteen-year-old    girl

performing oral sex on an older man popped up on his computer while


                                      - 6 -
he was searching for other pornography.            Agent Kelly then joined

the conversation, leaving Agent Ossinger with Mumme's father.

Mumme confirmed that his father owned the property but that he was

the only full-time resident of the home because his parents lived

in Florida for most of the year.            Neither Det. Tupper nor Agent

Kelly    ever   informed    Mumme   that    he   was    free      to     leave   the

conversation, and Mumme never asserted they were standing on his

private property, told them they were trespassing, or asked them

to leave the property.

            Mumme     admitted      to     using       the       email      address

"dexter.rick@yahoo.com" for the past five or six years to send

monthly    payments    of   approximately     $100     to    a    woman    in    the

Philippines for live sex videos.             He denied having any child

pornography on his computer or saved to an external hard drive.

The officers told Mumme that they had a civilian analyst who could

search his computer to make sure there was no child pornography on

it.     Mumme declined to allow the officers to search through his

electronic devices, stating several times that he did not want his

privacy invaded.      Det. Tupper then explained to Mumme that he had

two options because he refused to consent to a search of the

devices:

            I can seize your house and apply for a search
            warrant or you can turn your devices over to
            me and I can apply for a search warrant to
            search your devices.   And . . . either way
            that you go I'm gonna have to do a search


                                    - 7 -
          warrant at this point or apply for one. . . .
          So we can camp out in your driveway or you can
          turn your devices over and I can apply for a
          warrant, if I don't get it I will return your
          devices. But at this point I can't . . . go
          ahead and look at it. I have to do one or the
          other. I have to either seize your whole house
          or just your electronics, but I can't look at
          them without a warrant at this point cause you
          told me no.

          After Mumme asked what seizing and securing the house

would entail, Det. Tupper explained:

          I have to . . . go see a judge, is what it
          entails. . . . [O]r you could turn over your
          computer and I still have to go see a judge
          but I go see that judge tomorrow and not today.
          And I don't go thr[ough] your entire house.
          But either way I can't look at that computer
          without a warrant so it all depends on how you
          . . . want me to actually take physical
          possession of the device.     And that's your
          call. But at this point, we know that there's
          child pornography on that computer even if
          it's one image. And if it's one image that's
          pixilated [sic] I'm not overly concerned with
          that and I don't even know if that's
          chargeable. . . . [W]e know that there's an
          awful lot of money that has gone to th[e]
          Philippines, we know one of the people that
          you    sent   [money    to]   trafficks    live
          children . . . . So, the choice is yours. If
          you want to turn your device over I can apply
          for a search warrant if I don't get it, I bring
          it back to you untouched. . . . Or I can get
          somebody to keep anybody from going in the
          house, and go see a judge right now, it's your
          call. . . .      And if you want to explain
          anything, if you want to talk about anything,
          I'm here, but I'm not gonna force ya.
          (Emphasis added.)

          Mumme stated that "I should probably get a lawyer at

this point," and Det. Tupper responded "[t]hat's your call" and it


                              - 8 -
"[m]akes no difference to me."    Mumme repeated that he would "have

to contact a lawyer."   Det. Tupper stated "so am I securing your

house for today" and Mumme replied "I guess you're gonna have to."

Mumme then asked whether "[t]hat means I can't go in and make a

phone call," to which Det. Tupper responded "[n]ope."   Mumme never

stated that the reason he needed to go in the house to use the

phone was to call an attorney.      Det. Tupper did not tell Mumme

that he could not contact his lawyer or use a cell phone or some

other telephone to make a phone call, but just that he could not

go into the house.      Det. Tupper testified at the suppression

hearing that he would not allow Mumme back into the house because

he was concerned about officer safety and that Mumme might try to

destroy evidence.

           After telling Mumme he could not go back into the house,

Det. Tupper asked if there was anyone else in the house and

explained that he was going to make arrangements for other officers

to come secure the home.    At that point, Mumme said "[y]ou know

what never mind[,] [g]o ahead and go get the computer."     He then

allowed the officers into the home to seize his computer and hard

drive.   After gathering those devices, Det. Tupper reiterated that

"I'm going to seize these today, apply for a search warrant

tomorrow, if it's rejected, you get the stuff back . . . untouched"

and "if it's not rejected . . . then we're gonna process them and

if there's nothing on them, you get 'em back."       He also stated


                                 - 9 -
that "[i]f there's child pornography on it, we'll give you the

opportunity to explain it, put it in the proper context, and we'll

go from there."   The officers and Mumme went back to the officers'

vehicles so that Det. Tupper could give Mumme an evidence inventory

sheet reflecting the items that had been seized.

          Det. Tupper then informed Mumme of his Fifth Amendment

rights, stating that "I want to make sure that you understand you

have the right to an attorney, that you do not have to talk to

me[,] . . . [and] that if you do talk to me, you know it can be

used against you."3   Mumme asked if he was being arrested, and Det.

Tupper responded "[n]o[,] I am not arresting you today . . . [but]

I just want you to be aware of your rights . . . [c]ause I don't

want to violate them, that's why I'm going to get a search warrant

for these devices."    He told Mumme that "[i]f you wanna clarify

something or explain something, I will listen," to which Mumme

responded "[n]o, I guess I'll keep my mouth shut."      Det. Tupper

then told Mumme that he "didn't mean to scare [Mumme] but . . . at

the end of the day those devices will speak for themselves . . .

[a]nd what's on them will speak for themselves."

          Shortly thereafter, Mumme told the officers that they

would find child pornography on the devices and explained to them



     3    The officers did not provide Mumme with a full Miranda
warning at any point. See Miranda v. Arizona, 384 U.S. 436, 444-
45, 467-74 (1966).


                               - 10 -
how he had obtained the videos. He also admitted that the youngest

child depicted on his computer was around six years old.                      At one

point    during      this   exchange,    Det.    Tupper   said     "you're    scared

shitless right now," to which Mumme responded "[a] little bit."

Det. Tupper reiterated that he was going to apply for a search

warrant and noted that there was "a low probability" that he would

be rejected, "but that's going to be up to the judge."

              The officers never frisked or restrained Mumme during

the interview or told him that he was not free to leave.                     Nor did

they yell or curse at Mumme or otherwise threaten or intimidate

him.    The officers calmly gave Mumme a straightforward explanation

of what they intended to do and made no misrepresentations to him

as to their authority to obtain a warrant.                Although the officers

were    all   armed,    the     only   visible    firearm    was   Det.   Tupper's

holstered gun, which was never removed from its holster.

              Det.     Tupper    included       Mumme's     confession       in   his

application for a search warrant for the electronic devices, which

the Maine state district court granted.              The search of the laptop

computer revealed approximately sixteen images and thirty videos

of child pornography.

B.      Procedural History

              In December 2017, Mumme was indicted on one count of

possession of child pornography.            In February 2018, Mumme filed a

motion to suppress the statements made to the officers and the


                                        - 11 -
evidence derived from the seizure and search of his devices. Mumme

argued that: (1) the officers' threat to seize his home and to

obtain a search warrant rendered his consent to enter his home and

to seize his electronic devices involuntary; (2) the officers

lacked probable cause to obtain a search warrant; (3) the officers

engaged     in    an   impermissible      warrantless    search    when      they

trespassed onto private property to interrogate him; and (4) he

was in custody throughout the entire interaction and so should

have    been     provided   a   Miranda   warning   at   the   outset   of   the

interrogation.

               The district court held a hearing on the motion to

suppress in May 2018, at which all three officers testified and

the government submitted the audio recording and transcript of the

conversation with Mumme, an aerial photograph of the property, and

the search warrant.         Neither Mumme nor his father testified at the

hearing.       The court issued an order denying the motion in June

2018.      United States v. Mumme, No. 1:17-cr-00171-NT, 2018 WL

2729200, at *1 (D. Me. June 6, 2018).

               As to the voluntariness issue, the district court held

that, under the totality of the circumstances, Mumme's consent to

enter the home and to seize his electronic devices was voluntary.

Id. at *3-5.        The court concluded that the officers' statements

that they would secure the home and seek a search warrant unless

Mumme consented to the seizure of his devices did not vitiate his


                                     - 12 -
otherwise voluntary consent.    Id. at *3-4.    The court explained

that "the officers never told Mr. Mumme that they would, with any

certainty, obtain a warrant . . . [but] [r]ather, Det. Tupper

stated more than once that a judge could reject his warrant

application, in which case Mr. Mumme's devices would be returned

to him untouched."    Id. at *4.   So the "purported threats . . .

lacked the potentially coercive force of a representation that he

had a warrant in hand or could definitely secure one."          Id.

Furthermore, the court determined that the officers "ha[d] a

reasonable belief that a warrant would issue" and they "could

reasonably assume that the image [of child pornography Mumme

admitted he had viewed in the past couple of months], when taken

together with the evidence of Mr. Mumme's unusual history of

payments to the Philippines, including one to a suspected producer

of child pornography, constituted probable cause sufficient to

obtain a warrant to search Mr. Mumme's computer."    Id.   The court

also concluded that the officers had the lawful authority to secure

Mumme's home while they applied for a search warrant and the

"choice between th[e] two lawful options" of either consenting or

the officers securing the home while they sought a warrant did not

render Mumme's consent involuntary.     Id. at *4 n.3.

           The district court also found that none of the other

circumstances of the interview indicated that Mumme's consent was

coerced.   Mumme was "a 46-year-old man who evidenced his awareness


                               - 13 -
that he could refuse to consent to the officers' requests by doing

so at least once" and he "was questioned in a conversational

fashion in his own backyard by two officers in civilian clothes

who did not touch or menace him in any way."         Id. at *4.      The court

noted that "the recording of the events gives no indication that

Mr. Mumme was overwhelmed or otherwise incapable of offering valid

consent at the time that he consented."           Id.   The court rejected

Mumme's assertion that he was coerced by virtue of the officers'

interactions with his father, who, the court found, was never

physically restrained or otherwise intimidated.           Id.    Finally, the

court rejected Mumme's argument that he was coerced into consenting

because the officers refused to allow him into the house to call

a lawyer, finding that securing the home was a lawful step and

Mumme "was never told that he could not use a cell phone or leave

the premises to place a call to his lawyer."            Id. at *5.

            As to the trespass argument, the district court noted

that Mumme's attorney had conceded at the motion hearing that the

conversation with Det. Tupper and Agent Kelly did not take place

within the curtilage of the home.         Id.    Based on that concession,

the district court concluded that "any 'trespass' did not give

rise   to   an   impermissible   search    for   purposes   of    the   Fourth

Amendment" "[b]ecause the claimed intrusion did not reach into a

constitutionally protected area."         Id.




                                  - 14 -
            Lastly, the district court held that Mumme was not in

custody for purposes of Miranda, and so the failure to apprise him

of his rights prior to questioning did not implicate his Fifth

Amendment rights. Id. at *6. The court found that "[t]he officers

were dressed in civilian clothes," "only Det. Tupper carried an

exposed weapon," "Mumme was never physically restrained," "the

officers never drew their weapons or otherwise threatened or

attempted to intimidate him," and while "[t]he officers did not

inform Mr. Mumme that he was free to leave, . . . they also never

told him he could not do so."     Id.

            Mumme entered a conditional plea of guilty in June 2018,

subject to his ability to appeal the denial of the motion to

suppress.    Because Mumme also challenges the denial of his motion

to withdraw his plea, we describe the underlying facts.

            In December 2018, Mumme filed a motion to withdraw the

guilty   plea   because   of   ineffective   assistance   of   counsel,

asserting that his former attorney failed to present certain

arguments or call witnesses at the suppression hearing.        A hearing

on the motion was held in February 2019. In the course of preparing

for the hearing, Mumme's new attorney realized that Mumme was

really just trying to relitigate the failed suppression motion.

Mumme's attorney explained to him that he could still challenge

the suppression order on appeal and challenge the effectiveness of

his first attorney through a habeas petition.       On the advice of


                                - 15 -
his new counsel, Mumme agreed to withdraw the motion at the

hearing.

            In April 2019, Mumme filed, through counsel, a renewed

motion to withdraw his guilty plea against the advice of his

attorney.    He argued, among other things, that his first attorney

was ineffective and failed to properly develop and argue the law

relating to trespass and curtilage. In the renewed motion, Mumme's

then-attorney reiterated that "[i]t is clear that Defendant's main

concern is that he does not believe his strongest arguments for

suppression were adequately raised or raised at all."4

            In May 2019, the district court denied the renewed motion

without a hearing.       It stated that "the Defendant's motion is

predicated entirely on his belief that if his plea is withdrawn,

I will permit him to reopen and relitigate his motion to suppress,"

which the court stated was "mistaken."         The court said that there

were no grounds for relitigating that motion and that it would

have found the officers were not within the curtilage during their

conversation with Mumme even without defense counsel's concession

at   the   suppression   hearing.      The   court   determined   that   the



      4   Also in the renewed motion, Mumme's then-attorney
indicated his intent to file a motion to withdraw as defense
counsel because of Mumme's insistence on pursuing the motion to
withdraw his guilty plea against the advice of counsel. Mumme's
attorney eventually did file a motion to withdraw as defense
counsel for that reason, and the district court allowed that motion
and appointed Mumme a new attorney for the sentencing hearing.


                                    - 16 -
defendant could pursue relief either through direct appeal of the

suppression order or through a habeas petition.

            In September 2019, Mumme was sentenced to ninety-six

months' imprisonment to be followed by lifetime supervision.        He

timely appealed.

                   II.    Denial of Motion to Suppress

            Mumme first challenges the denial of the motion to

suppress.    In reviewing the denial of a motion to suppress, we

review the district court's findings of fact for clear error and

conclusions of law de novo.       United States v. Graf, 784 F.3d 1, 6

(1st Cir. 2015).         "To prevail, [a defendant] must show that no

reasonable view of the evidence supports the denial of the motion

to suppress."   Id. (alteration in original) (quoting United States

v. Belton, 520 F.3d 80, 82 (1st Cir. 2008)).

            Mumme makes two primary arguments on appeal with respect

to suppression: (1) his consent to allow the officers to enter his

home to seize his electronic devices without a warrant was not

voluntary, particularly in light of the officers' threat to obtain

a warrant and not to allow him back into his home until they did

so; and (2) the officers unconstitutionally intruded onto the

curtilage of the home to question him, which rendered his consent

involuntary.5   We address each argument in turn.


     5   Mumme does not argue on appeal that the officers lacked
probable cause to obtain a search warrant for his electronic


                                  - 17 -
A.    The Defendant's Consent to Enter His Home and to Seize His
      Electronic Devices Was Voluntary

           "Valid      consent     renders    a    warrantless     search

constitutionally permissible . . . ."          United States v. Perez-

Montañez, 202 F.3d 434, 438 (1st Cir. 2000).           "[W]hile consent

must be voluntary to be valid, there is no requirement that the

person who gave consent must have been explicitly advised of the

right to withhold it."     Id. (citing Schneckloth v. Bustamonte, 412

U.S. 218, 234 (1973)).           The burden is on the government "to

establish, by a preponderance of the evidence, that consent was

'freely and voluntarily given;' there must be more than mere

acquiescence in the face of an unfounded claim of present lawful

authority."    Id. (quoting Bumper v. North Carolina, 391 U.S. 543,

548 (1968)).

           The court must assess the totality of the circumstances

in   assessing   the   voluntariness    of   the   defendant's   consent.

Schneckloth, 412 U.S. at 248-49; Perez-Montañez, 202 F.3d at 438.



devices, nor does he challenge the district court's determination
that he was not in custody during his interview and so was not
subject to the Miranda requirements.     See Miranda, 384 U.S. at
467-74. Those arguments are thus waived. See Vázquez-Rivera v.
Figueroa, 759 F.3d 44, 47 & n.1 (1st Cir. 2014) (holding that
challenges not presented or developed in the party's brief are
"deemed waived by the total absence of argument"); United States
v. Dávila-Félix, 667 F.3d 47, 51 n.5 (1st Cir. 2011) (holding that
an argument not made in the defendant's opening brief was waived);
Rodríguez v. Municipality of San Juan, 659 F.3d 168, 175 (1st Cir.
2011) ("[W]e deem waived claims not made or claims adverted to in
a cursory fashion, unaccompanied by developed argument.").


                                   - 18 -
Factors that courts consider in determining whether consent was

voluntarily   given   include:    the     defendant's   age,   demeanor,

intelligence, education, experience, "knowledge of the right to

refuse consent," and "possibly vulnerable subjective state," as

well as "evidence of inherently coercive tactics, either in the

nature of police questioning or in the environment in which the

questioning took place."   United States v. Twomey, 884 F.2d 46, 51

(1st Cir. 1989); see also United States v. Hinkley, 803 F.3d 85,

91 (1st Cir. 2015); United States v. Barnett, 989 F.2d 546, 555

(1st Cir. 1993).   Ultimately, the question of the voluntariness of

consent is a factual matter that we review for clear error. United

States v. Weidul, 325 F.3d 50, 53 (1st Cir. 2003); United States

v. Rodriguez Perez, 625 F.2d 1021, 1024 (1st Cir. 1980).

          The district court correctly applied the multi-part

legal analysis and did not commit error, much less clear error, in

its factual finding that Det. Tupper's statement to Mumme that he

would seek a search warrant did not vitiate Mumme's consent to

enter his home and to seize his electronic devices.       "[C]onsent to

a search is not invalid merely because it is secured by an

officer's accurate assurance that there will soon be a lawful

search anyway," and while "the law rejects consent secured by

knowingly false representations . . . [,] at the same time [it]

see[s] no reason to deter officers from securing convenient and

prompt consensual access by conveying accurate information to a


                                 - 19 -
recipient."     United States v. Vázquez, 724 F.3d 15, 22 (1st Cir.

2013) (collecting cases); see also United States v. Lee, 317 F.3d

26, 33 (1st Cir. 2003) (holding that police officers' statement

that they would secure a warrant unless the defendant consented to

a search, where "the facts were sufficient to support the issuance

of a search warrant, d[id] not constitute coercion"); United States

v. Miller, 589 F.2d 1117, 1132 n.13 (1st Cir. 1978) ("Nor did [the

officer's] assertion that he would seek a warrant if appellant did

not consent make consent involuntary.        'Bowing to events, even if

one is not happy about them, is not the same thing as being

coerced.'" (quoting Robbins v. MacKenzie, 364 F.2d 45, 50 (1st

Cir.), cert. denied, 385 U.S. 913 (1966))).

           Det. Tupper and Agent Kelly made no misrepresentations

to Mumme about already having a warrant to search the home or to

seize his devices, nor did they tell him that they would, for

certain, obtain a search warrant.       Rather, they told him that they

would apply for a warrant if he did not consent, and that a judge

could reject the warrant application.          See Perez-Montañez, 202

F.3d at 438-39 ("Nor is there anything false or unduly coercive

about a statement of an intention to seek other means to obtain

access to property[,] . . . [particularly where the other means]

would have been a search warrant, which on any fair view of the

evidence would have been amply supported by probable cause.");

Twomey,   884   F.2d   at   51-52    (determining   that   the   officers'


                                    - 20 -
statements "that they did not in fact have a search warrant and

could be required to obtain one" weighed against a finding that

consent was coerced).    They also told Mumme that if he did consent

to the seizure of his electronic devices, and a judge ultimately

rejected a search warrant for those devices, the officers would

return the devices to him "untouched."

            Mumme does not contest on appeal that the officers had

probable cause to seize the electronic devices and to enter the

home to effect that seizure.      The district court did not clearly

err in finding that the officers reasonably believed that they had

probable cause to secure a search warrant for the devices based on

the evidence known to them at the time they stated they would seek

a search warrant, including the evidence of Mumme's payments to a

woman in the Philippines suspected of producing child pornography

and his admission that he had viewed at least one image of child

pornography on his computer in the last two months.          See Vázquez,

724 F.3d at 19 (holding that an officer's claim that a search will

ensue unless consent is given must be "based on a reasonable

assessment of the facts under the applicable law"); United States

v. Marshall, 348 F.3d 281, 286 (1st Cir. 2003) (holding that "the

fact that the officers told [the defendant's roommate] that they

were going to search the apartment regardless of whether she

consented   because   they   intended   to   get   a   warrant   [was]   not

inherently coercive . . . [because] [p]robable cause had been


                                 - 21 -
established and the officers had a good faith belief that a warrant

would issue").         The officers simply conveyed to Mumme accurate

information      based   on    their    reasonable      belief   regarding   their

lawful    authority.          Under    these    circumstances,      the   officers'

statements of their intent to obtain a search warrant did not

render Mumme's consent involuntary.

               Moreover, the district court did not commit clear error

in finding that the officers' statements of their intent to secure

the home while they applied for a search warrant did not render

his consent involuntary.          Nor did the district court commit clear

error in finding that the officers' refusal to allow Mumme to go

into the house to make a phone call did not vitiate his consent.

Indeed, the Supreme Court has held that, where officers have

probable cause, they may temporarily secure an individual's home

and prevent unaccompanied reentry into the home during the brief

period of time necessary to secure a search warrant.                  Illinois v.

McArthur, 531 U.S. 326, 331-33 (2001) (holding that such a seizure

is reasonable under the Fourth Amendment because it is limited in

time and scope and justified by the important law enforcement

interest in preventing the destruction of evidence during the time

necessary to secure a warrant); see also United States v. Pérez-

Díaz,    848    F.3d   33,    40-41    (1st    Cir.    2017)   (holding   that   the

officers'      temporary     seizure    of     the    defendant's   apartment    was

justified under McArthur because they had probable cause to believe


                                        - 22 -
that he possessed child pornography, they had a reasonable belief

that he would destroy evidence of the child pornography on the

laptop if they did not secure the home while they applied for a

search warrant, the scope of the intrusion was minimal since they

did not actually search the home while waiting for the warrant but

rather only stood inside it, and the duration of the seizure was

limited to the time necessary to secure the warrant, which was

only a few hours).

           Mumme does not contest that the officers had probable

cause when they told him that they would secure his home and seek

a warrant. The scope and duration of the seizure also likely would

have been limited.    The officers told Mumme that they were going

to secure the home from the outside by "camp[ing] out in [his]

driveway," which was no more intrusive than the seizures approved

in McArthur and Pérez-Díaz.      See McArthur, 531 U.S. at 335-36

(holding that permitting reentry conditioned on observation by the

police officer from inside the doorway of the home was a reasonable

restriction); Pérez-Díaz, 848 F.3d at 40-41 (holding that securing

the apartment by standing inside until a search warrant was

obtained   was   reasonable).   In   response   to   Mumme's   question

regarding what securing the house would entail, Det. Tupper told

him that they "can get somebody to keep anybody from going in the

house, and go see a judge right now" or "[Mumme] could turn over

[the] computer and [the officers] still [would] have to go see a


                                - 23 -
judge but [they would] go see that judge tomorrow and not today."

These statements that the officers intended to seek a warrant that

day, if he did not consent to turn over the electronic devices,

show that the seizure of the home would have been limited in

duration.6    Det. Tupper testified at the suppression hearing that

he believed he needed to secure the home and prevent reentry to

ensure officer safety and to prevent the possible destruction of

evidence on the computer or other devices.            See Pérez-Díaz, 848

F.3d at 40-41.     The district court did not clearly err in finding

that the officers had lawful authority to seize the home under

McArthur.    And telling an individual to choose between two lawful,

if undesirable, alternatives does not automatically render consent

involuntary.      See Vázquez, 724 F.3d at 22; Lee, 317 F.3d at 33;

Miller, 589 F.2d at 1132 n.13.

             We   also   reject   the   defendant's   argument   that   the

officers were required to allow him back into the house while being

accompanied by an officer to make a phone call, or that they were

required to offer him alternative ways to contact an attorney.

Nothing in McArthur requires officers to permit limited access to


     6    Mumme does say that he was told by the officers that he
would be prevented from entering the house until the following
day. But the record does not bear that out. Det. Tupper told
Mumme that if Mumme denied the officers entry, Det. Tupper would
"have to go see a judge" to obtain a search warrant, but if Mumme
consented to the seizure of the devices, Det. Tupper would "still
have to go see a judge but [would] go see that judge tomorrow and
not today."


                                   - 24 -
the   home   when   they   have   the   authority       to   prohibit   reentry

completely.     531 U.S. at 335 ("Under these circumstances, the

reasonableness of the greater restriction (preventing reentry)

implies   the   reasonableness    of    the    lesser    (permitting    reentry

conditioned on observation).").

             Even assuming that Mumme intended to call a lawyer from

inside the house, the officers did not prevent him from contacting

his attorney through an alternative method, such as a cell phone.

Thus, they did not force him to grant them access to his home

before allowing him to speak to his attorney in a manner that might

bear on the voluntariness of his consent.            The district court did

not clearly err in finding that the refusal to allow Mumme into

the house to make a phone call did not vitiate his consent.

             Finally,   nothing   about       the   other    circumstances   of

Mumme's interaction with the officers renders the district court

finding of voluntary consent clear error.            And Mumme clearly knew

that he could refuse consent because he initially did refuse to

allow the officers into his house to seize his electronic devices

and also refused to consent to a warrantless search of those

devices even after they were seized.7




      7   The defendant's reliance on Georgia v. Randolph, 547
U.S. 103 (2006), is also misplaced. In Randolph, the co-occupant
who objected to the entry into the home was the same person who
sought suppression of evidence being used against him as a result
of that warrantless search. Id. at 107-08.


                                   - 25 -
B.   The Officers Did Not Unconstitutionally Intrude onto the
     Curtilage of the Home

          Mumme also argues that the officers unconstitutionally

entered the curtilage of his home without a warrant, which he

argues invalidated his subsequent statements and the consensual

seizure of the electronic devices.      Even bypassing his trial

counsel's concession at the suppression hearing that the officers

were not on the curtilage during their exchange with Mumme, the

argument has no merit.

          "[T]he area 'immediately surrounding and associated with

the home' -- what our cases call the curtilage -- [is regarded] as

'part of the home itself for Fourth Amendment purposes.'"   Florida

v. Jardines, 569 U.S. 1, 6 (2013) (quoting Oliver v. United States,

466 U.S. 170, 180 (1984)).      As such, an unlicensed physical

intrusion onto the curtilage for the purpose of gathering evidence

is a search within the meaning of the Fourth Amendment and is



          Here, Mumme attempts to rely on his father's purported
objection to the officers' presence on the property without a
warrant. Even if we were to accept that, under Randolph, Mumme's
father's Fourth Amendment rights were violated by the officers'
continued presence on the property, Mumme makes no argument for
why we should expand Randolph to hold that when officers search a
home based on the consent of one present individual but over the
objection of another, the consenting party's rights are also
violated. And he cannot now invoke the purported violation of his
father's rights because he lacks standing to do so. See Rakas v.
Illinois, 439 U.S. 128, 133-34 (1978); see also Kentucky v. King,
563 U.S. 452, 469-70 (2011) (explaining that an individual has no
obligation to speak to police officers, "need not allow the
officers to enter the premises[,] and may refuse to answer any
questions at any time").


                              - 26 -
presumptively     unreasonable      without    a     warrant.       Collins   v.

Virginia, 138 S. Ct. 1663, 1670 (2018); Jardines, 569 U.S. at 11-

12.      But "[t]he Fourth Amendment does not . . . prevent all

investigations conducted on private property" and "an officer may

(subject to [the reasonable-expectation-of-privacy test]) gather

information in what we have called 'open fields' -- even if those

fields    are   privately   owned    --    because    such    fields   are    not

enumerated in the Amendment's text."               Jardines, 569 U.S. at 6.

And police officers have an implied license to approach the home

through the curtilage and to knock on the front door to request an

opportunity to speak to the occupant -- what is known as a "knock

and talk."      See id. at 8 (citing Kentucky v. King, 563 U.S. 452,

469 (2011)); Pérez-Díaz, 848 F.3d at 39; see also Miller, 589 F.2d

at 1133 ("Where an owner has not attempted to secure open fields

and woods from 'invasion' by a casual, or an official visitor, a

police officer may cross private land in order to question the

inhabitants of dwellings thereon.").

            The   Supreme   Court    has     identified      four   factors   in

determining whether an area falls within or outside the curtilage:

(1) "the proximity of the area claimed to be curtilage to the

home," (2) "whether the area is included within an enclosure

surrounding the home," (3) "the nature of the uses to which the

area is put," and (4) "the steps taken by the resident to protect

the area from observation by people passing by."              United States v.


                                    - 27 -
Dunn, 480 U.S. 294, 301 (1987); see also United States v. Diehl,

276 F.3d 32, 38 (1st Cir. 2002) ("[T]hese factors are useful only

to   the   extent    they   shed   light    on    'the   centrally    relevant

consideration -- whether the area in question is so intimately

tied to the home itself that it should be placed under the home's

"umbrella" of Fourth Amendment protection.'" (quoting Dunn, 480

U.S. at 301)).      The determination as to whether a particular area

is within or outside the curtilage is generally a mixed question

of fact and law in which we review the district court's factual

findings for clear error but review the ultimate constitutional

conclusion de novo. Diehl, 276 F.3d at 37-38. But because Mumme's

trial   counsel     initially   conceded    the   curtilage   issue    at   the

suppression hearing, we review the district court's determination

for plain error.       See United States v. Delgado-Sánchez, 849 F.3d

1, 6 (1st Cir. 2017) ("Ordinarily, a party who fails to lodge an

objection or raise an argument below is deemed to have forfeited

the argument and faces plain error review.").               Under the plain

error standard, we assess whether Mumme can show "(1) that an error

occurred (2) which was clear or obvious and which not only (3)

affected [his] substantial rights, but also (4) seriously impaired

the fairness, integrity, or public reputation of the judicial

proceedings."       Id. at 7 (alteration in original) (quoting United

States v. Arsenault, 833 F.3d 24, 29 (1st Cir. 2016)).




                                   - 28 -
           As our prior description of the property makes evident,

the encounter was not on the curtilage.        The field was not

immediately next to the home but was separated by trees and

foliage.   It was not enclosed by a fence or any other sort of

structure, and there was a completely unobstructed view of the

field from the public dirt road and the main paved road, as well

as from the adjacent residence.   There is no evidence that in any

way shows that the field was closely tied to the home itself.    The

district court's conclusion that the officers' physical intrusion

onto the field to talk to Mumme did not constitute a search for

purposes of the Fourth Amendment was not error, let alone clear or

obvious error.8

           And in any event, the officers had an implied license to

approach the home and request an opportunity to speak with Mumme.

See Jardines, 569 U.S. at 8; Pérez-Díaz, 848 F.3d at 39.       There

were no signs, fences, or other indicators that the officers were

not allowed onto the property to speak with Mumme.        Cf. United

States v. Smith, 919 F.3d 1, 10 & n.6 (1st Cir. 2019).     Mumme had

no obligation to speak with the officers and could have ended the

conversation or requested that they leave the property.    See King,

563 U.S. at 469-70.   Mumme chose not to do so and cannot now rely



     8    Mumme does not argue that he had a reasonable expectation
of privacy in the field under Katz v. United States, 389 U.S. 347,
360-61 (1967) (Harlan, J., concurring).


                              - 29 -
on his father's suggestion to the officers that they needed a

warrant to be on the property as a vicarious invocation of Mumme's

rights. See Rakas v. Illinois, 439 U.S. 128, 133-34 (1978). Mumme

has not shown plain error in the denial of his suppression motion

with respect to the curtilage issue.

          III. Denial of Motion to Withdraw Guilty Plea

          Mumme also challenges the denial of his renewed motion

to withdraw his guilty plea.     Specifically, he argues that the

district court erred in refusing to hold an evidentiary hearing as

to that motion so that he could develop the facts related to his

ineffective assistance of counsel claim.   We review for abuse of

discretion a decision not to hold an evidentiary hearing with

respect to a motion to withdraw a guilty plea.   United States v.

Santiago-Rivera, 805 F.3d 396, 398 (1st Cir. 2015).

          We conclude that the district court did not abuse its

discretion in denying the defendant's motion without a hearing.

The district court justifiably found there was no "fair and just

reason" for withdrawal of the plea, Fed. R. Crim. P. 11(d)(2)(B),

because Mumme was simply attempting to relitigate the failed

suppression motion by alleging that his first attorney failed to

develop certain arguments.   The attorney who filed the motion on

behalf of Mumme told the district court as much, and he eventually

sought and obtained leave to withdraw as defense counsel because

Mumme insisted on pursuing withdrawal of the plea against his


                               - 30 -
attorney's advice.         Given that the district court found Mumme's

suppression arguments meritless and that there was no basis to

reopen the suppression motion, an evidentiary hearing was not

required because his allegations would not "entitle him to relief."

See United States v. Pulido, 566 F.3d 52, 57 (1st Cir. 2009).

            Moreover,      we    decline    to    remand   for    an     evidentiary

hearing on Mumme's ineffective assistance of counsel claim, see

Santiago-Rivera, 805 F.3d at 398, which is predicated on the

alleged failure of Mumme's first attorney to adequately litigate

the suppression motion.          "This is not one of those rare cases that

presents 'special circumstances' justifying deviation from our

general rule that 'such claims "must originally be presented to

the   district    court"    as    a    collateral    attack      under    28   U.S.C.

§ 2255.'"   Id. (citation omitted) (first quoting United States v.

Vega Molina, 407 F.3d 511, 531 (1st Cir. 2005); and then quoting

United States v. Colón-Torres, 382 F.3d 76, 84 (1st Cir. 2004)).

                                 IV.    Conclusion

            The   defendant's         arguments   are   without     merit      and   we

affirm his conviction.

            Affirmed.




                                        - 31 -